PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gregory T. Valatka, et al. 
Application No. 15/746,373
Filed: January 19, 2018
For: HABITAT CONNECTIVITY AND CONTROL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed November 10, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Julie R. Daulton appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that she is authorized to represent the particular party on whose behalf she acts.  

The petition is GRANTED.

This application became abandoned for a failure to file a proper reply to the final Office action, mailed April 16, 2021, which set a shortened statutory period of reply of three (3) months.  It is noted a response was received on July 15, 2021 and a three (3) months extension of time under the provisions of 37 CFR 1.136(a) was obtained; however; an Advisory Action mailed on July 29, 2021, indicated that the reply failed to place the application in condition for allowance. In view of the three (3) months extension of time this application abandonment date is October 17, 2021.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on August 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s declaration and substitute statements for each named inventor and a Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee of $1,360.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3643 for further processing of the RCE under 37 CFR 1.114 in the normal course of business. 

272-1058.  Inquiries relating to further prosecution should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions